Case 6:19-cv-00446-PGB-GJK Document 22 Filed 08/22/19 Page 1 of 2 PageID 87




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


KATHERINE ADAMS,

                       Plaintiff,

v.                                                    Case No: 6:19-cv-446-Orl-40GJK

ALDER HOLDINGS, LLC,

                       Defendant.
                                        /

                                        ORDER

      This cause comes before the Court on the parties’ Joint Stipulation of Dismissal

With Prejudice (Doc. 21), August 21, 2019. The stipulation of dismissal is self-executing

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). See Anago Franchising, Inc.

v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012). Plaintiff’s claims against Defendant are

DISMISSED WITH PREJUDICE. The Clerk of Court is DIRECTED to terminate any

pending deadlines and close the file.

      DONE AND ORDERED in Orlando, Florida on August 22, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties
Case 6:19-cv-00446-PGB-GJK Document 22 Filed 08/22/19 Page 2 of 2 PageID 88




                                    2
